Case 19-34054-sgj11 Doc 1567 Filed 12/14/20                 Entered 12/14/20 13:22:15           Page 1 of 6




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                             )
In re:                                                       )   Chapter 11
                                                             )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                             )
                                 Debtor.                     )
                                                             )


    DEBTOR’S MOTION FOR AN EMERGENCY HEARING ON ITS EMERGENCY MOTION
      TO QUASH SUBPOENA AND FOR ENTRY OF A PROTECTIVE ORDER OR, IN THE
                     ALTERNATIVE, FOR AN ADJOURNMENT

         Highland Capital Management, L.P. (the “Debtor”), the debtor and debtor-in-possession


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1567 Filed 12/14/20                    Entered 12/14/20 13:22:15             Page 2 of 6




in the above-captioned chapter 11 bankruptcy case (the “Bankruptcy Case”), hereby files this

motion (the “Motion to Expedite”) requesting that an emergency hearing be set on its

Emergency Motion to Quash Subpoena and for Entry of a Protective Order or, in the

Alternative, for an Adjournment [Docket No. 1564] ( the “Motion to Quash”) and Emergency

Motion to Quash Subpoena and for Entry of a Protective Order or, in the Alternative, for an

Adjournment [Docket No. 1565] (the “Motion for Protective Order”, and collectively with the

Motion to Quash, the “Motions”) 2 as soon as counsel can be heard. In support of the Motion to

Expedite, the Debtor respectfully states the following:

                                I.        JURISDICTION AND VENUE

        1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this District under 28 U.S.C. §§ 1408 and 1409.

        2.       The bases for the relief requested herein are sections 105 of title 11 of the United

States Code (the “Bankruptcy Code”) and Rule 9006 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                        II.        BACKGROUND

        3.       On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District of

Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).




2
 Capitalized terms not otherwise defined in this Motion to Expedite have the meanings ascribed to them in the
Motions.



                                                        2
Case 19-34054-sgj11 Doc 1567 Filed 12/14/20                      Entered 12/14/20 13:22:15             Page 3 of 6




          4.       On October 29, 2019, the Committee was appointed by the U.S. Trustee in the

Delaware Court. On December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s Bankruptcy Case to this Court [Docket No. 186]. 3

          5.       The Debtor has continued in the possession of its property and has continued to

operate and manage its business as a debtor-in-possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 Case.

          6.       On December 14, 2020, the Debtor filed the Motions seeking the entry of (a) a

protective order preventing the depositions of Mr. Dubel and Mr. Nelms from going forward, 4

(b) an order quashing the Subpoenas, or, (c) in the alternative, continuing the Hearing to January

4, 2020. 5

                              III.       ARGUMENT AND AUTHORITIES

          7.       Pursuant to section 105(a) of the Bankruptcy Code, the Court “may issue any

order . . . that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].”

Furthermore, pursuant to Bankruptcy Rule 9006, the Court may, for cause shown, reduce the

notice period required prior to a hearing.

          8.       A prompt hearing on the Motions is necessary because Mr. Dondero’s efforts to

obtain testimony from five (5) different witnesses at the last minute in connection with an

unnecessary motion is harassment and is unduly burdensome on the Debtor and all of the

witnesses. Notably, unlike Mr. Dondero, none of the witnesses approved the Protocols or, with

the exception of Mr. Caruso, were involved in their negotiation. Moreover, Mr. Seery, the

3
    All docket numbers refer to the docket maintained by this Court.
4
 In addition to Mr. Dondero, the only witness the Debtor intends to call at the Hearing is Mr. Seery. Therefore, the
Debtor is making Mr. Seery available for a three-hour deposition on December 14, 2020, commencing at 9:30 a.m.
Central Time.
5
  If the Court is inclined to continue the Hearing, the Debtor would agree to provide Mr. Dondero with three (3)
business days’ notice before selling any non-security assets from any managed fund before January 13, 2021.



                                                           3
Case 19-34054-sgj11 Doc 1567 Filed 12/14/20           Entered 12/14/20 13:22:15      Page 4 of 6




Debtor’s CEO and CRO, can knowledgably and competently testify about any transaction that

the Debtor has negotiated and executed since January 9, 2020, when the corporate governance

agreement was reached.

       9.      Notice of the proposed expedited hearing will be provided to counsel for Mr.

Dondero by email and overnight mail. Such notice is sufficient because the relief requested in

the Motion is sought against Mr. Dondero.

       10.     The Debtor is requesting an expedited hearing on the Motion at the earliest

available opportunity.

                                      IV.      PRAYER

       WHEREFORE, the Debtor respectfully requests that the Court (a) grant the Motion to

Expedite, (b) schedule a hearing on the Motions at the earliest available opportunity, and (c)

grant the Debtor such other and further relief as the Court deems just and proper.

                          [Remainder of Page Intentionally Left Blank]




                                                4
Case 19-34054-sgj11 Doc 1567 Filed 12/14/20   Entered 12/14/20 13:22:15     Page 5 of 6




  Dated: December 14, 2020.           PACHULSKI STANG ZIEHL & JONES LLP

                                      Jeffrey N. Pomerantz (CA Bar No.143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      John A. Morris (NY Bar No. 2405397)
                                      Gregory V. Demo (NY Bar No. 5371992)
                                      10100 Santa Monica Boulevard, 13th Floor
                                      Los Angeles, CA 90067
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      Email: jpomerantz@pszjlaw.com
                                      ikharasch@pszjlaw.com
                                      jmorris@pszjlaw.com
                                      gdemo@pszjlaw.com

                                      -and-

                                      HAYWARD & ASSOCIATES PLLC

                                      /s/ Zachery Z. Annable
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      Zachery Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Tel: (972) 755-7100
                                      Fax: (972) 755-7110

                                      Counsel for the Debtor and Debtor-in-Possession




                                        5
Case 19-34054-sgj11 Doc 1567 Filed 12/14/20       Entered 12/14/20 13:22:15     Page 6 of 6




                           CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that, on December 14, 2020, counsel for the Debtor
communicated with counsel for Mr. James Dondero regarding the relief requested in the Motion
to Expedite. Counsel for Mr. Dondero advised that Mr. Dondero is not opposed to the granting
of the Motion to Expedite.


                                             /s/ Zachery Z. Annable
                                             Zachery Z. Annable




                                             6
